Exhibit 10.4

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

This Summary Sheet is being updated to reflect the appointment of Jeffrey L.
Tate, the Company’s Executive Vice President & Chief Financial Officer on
August 6, 2019, to be effective September 3, 2019, and the approval of his 2019
base salary and target percentage (Target Percentage) under the Company’s 2019
Key Officers Incentive Plan (KOIP) on August 5, 2019 by the Company’s
Compensation Committee (the Committee). This Summary Sheet also contains the
2019 annual base salaries and Target Percentages under the KOIP, and individual
performance goals (IPGs) provided to the Company’s principal executive officer,
current principal financial officer and other named executive officers
previously adopted by the Committee on November 5, 2018.

 

Named Executive Officers

   2018 Base
Salary      2019 Base
Salary  

Karl G. Glassman, President and CEO

   $ 1,225,000      $ 1,225,000  

J. Mitchell Dolloff, COO & EVP, President – Specialized Products & Furniture
Products

   $ 512,000      $ 600,000  

Matthew C. Flanigan, Current EVP and CFO1

   $ 572,000      $ 572,000  

Jeffrey L. Tate, EVP & CFO, effective September 3, 20192

   $ N/A      $ 550,000  

Perry E. Davis, EVP, President – Residential Products & Industrial Products

   $ 512,000      $ 530,000  

Scott S. Douglas, SVP – General Counsel & Secretary

   $ 380,000      $ 420,000  

 

1 

As previously reported, Mr. Flanigan announced his intention to retire from the
Company, although his actual retirement date had not been determined. On
August 6, 2019, Mr. Flanigan notified the Company that he will retire from the
CFO position on September 3, 2019. Mr. Flanigan will continue with the Company
in a non-executive officer position for a period of time that has not yet been
determined in order to assist with the CFO transition to Mr. Tate. Mr. Flanigan
did not receive a base salary adjustment for 2019.

2

On August 6, 2019, Mr. Tate was appointed EVP & CFO, effective September 3, 2019
(the “Start Date”). In addition to his base salary, Mr. Tate will receive a
one-time cash sign-on bonus of $250,000 upon the Start Date, which must be
repaid if he terminates his employment without “Good Reason,” or is terminated
for “Cause” within the first year of employment, and half of which must be
repaid, under the same circumstances, within the second year of employment.
Moreover, if Mr. Tate is terminated, other than for “Cause,” death or
disability, or if he terminates his employment for “Good Reason”, then the
Company must pay Mr. Tate (a) 12 months of base salary if the termination occurs
within the first 12 months after the Start Date, or 6 months of base salary if
the termination occurs between 12 and 24 months after the Start Date; (b) a
pro-rata incentive award under the KOIP for the year in which the termination
occurred; and (c) a lump sum payment equal to 18 months of COBRA medical
coverage. The Company must also provide reasonable and customary outplacement
services for the shorter of 12 months from termination or the date Mr. Tate
accepts another position. For the definitions of “Good Reason” and “Cause,”
reference is made to the Separation Agreement between Mr. Tate and the Company,
dated August 6, 2019, filed August 6, 2019 as Exhibit 10.12 to the Company’s
Form 8-K.

Except as noted below, the named executive officers will be eligible to receive
an annual cash incentive under the KOIP (filed February 28, 2019 as Exhibit 10.1
to the Company’s Form 8-K) in accordance with the 2019 KOIP Award Formula (filed
February 28, 2019 as Exhibit 10.2 to the Company’s Form 8-K). Each executive’s
cash award will be calculated by multiplying his annual base salary at the end
of the KOIP plan year by a percentage set by the Committee (the “Target
Percentage”), then applying the award formula adopted by the Committee for that
year. As previously reported, the Target Percentages in 2018, and as adopted for
2019 by the Committee on November 5, 2018, for the principal executive officer,
current principal financial officer, and other named executive officers, and as
adopted on August 5, 2019 for Mr. Tate, as the new principal financial officer,
are shown in the following table.

 

Named Executive Officers

   2018 KOIP
Target
Percentage     2019 KOIP
Target
Percentage  

Karl G. Glassman, President and CEO

     120 %      120 % 

J. Mitchell Dolloff, COO & EVP, President – Specialized Products & Furniture
Products

     80 %      100 % 

Matthew C. Flanigan, Current EVP and CFO1

     80 %      80 % 

Jeffrey L. Tate, EVP & CFO, effective September 3, 20192

     N/A       80 % 

Perry E. Davis, EVP, President – Residential Products & Industrial Products

     80 %      80 % 

Scott S. Douglas, SVP – General Counsel & Secretary

     50 %      60 % 



--------------------------------------------------------------------------------

 

1 

Mr. Flanigan’s 2019 KOIP Award Formula, will not be based on the normal 60%
Return on Capital Employed (ROCE), 20% Cash Flow and 20% Individual Performance
Goals (IPGs), but rather will be based on 70% ROCE and 30% Cash Flow of the
Company, prorated for the number of days prior to his retirement.

2

On August 6, 2019, Mr. Tate was appointed EVP & CFO effective September 3, 2019.
As such, he did not have a Target Percentage under the KOIP for 2018. In 2019,
Mr. Tate’s KOIP Award Formula, will not be based on the normal 60% ROCE, 20%
Cash Flow and 20% IPGs, but rather will be based on 70% ROCE and 30% Cash Flow
of the Company, prorated for the number of days employed in 2019.

Individual Performance Goals. On November 5, 2018, the Committee adopted IPGs
for our named executive officers. The 2018 KOIP Award Formula, and, except as
noted below, the 2019 KOIP Award Formula each provide that 20% of each
executive’s cash award under our KOIP will be based on the achievement of IPGs.
The IPGs for our named executive officers in 2018 were and 2019 are:

 

Named Executive Officers

  

2018 IPGs

  

2019 IPGs

Karl G. Glassman

President and CEO

   Implementation of growth strategy and succession planning    Acquisition
integration, succession planning, CFO onboarding and communications strategy

J. Mitchell Dolloff

COO & EVP, President – Specialized Products & Furniture Products

   Implementation of growth strategy, succession planning and efficiency
initiatives    Implementation of growth strategy and succession planning

Matthew C. Flanigan1

EVP and CFO

   Implementation of growth strategy, succession planning and financial partner
initiatives    N/A

Jeffrey L. Tate2

EVP & CFO, effective

September 3, 2019

   N/A    N/A

Perry E. Davis

EVP, President – Residential

Products & Industrial Products

   Supply chain and growth initiatives and succession planning    Acquisition
integration and succession planning

Scott S. Douglas

SVP – General Counsel &

Secretary

   Implementation of growth strategy and succession planning    Implementation
of growth strategy, succession planning and operational initiatives

 

1

As previously reported, Mr. Flanigan announced his intention to retire from the
Company, although his actual retirement date had not yet been determined. On
August 6, 2019, Mr. Flanigan notified the Company his retirement date from the
CFO position will be September 3, 2019. Mr. Flanigan will continue with the
Company in a non-executive officer position for a period of time that has not
yet been determined in order to assist with the CFO transition to Mr. Tate.
Because of Mr. Flanigan’s pending retirement, he did not receive IPGs for 2019.

2

On August 6, 2019, Mr. Tate was appointed EVP & CFO to be effective September 3,
2019. As such, he did not receive IPGs for 2018 or 2019.

The achievement of the IPGs is measured by the following schedule.

Individual Performance Goals Payout Schedule

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

2